Filed 3/7/16 P. v. Foster CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----

THE PEOPLE,

                   Plaintiff and Respondent,                                                 C079541

         v.                                                                     (Super. Ct. No. CRF152887)

ALLEN CHARLES FOSTER,

                   Defendant and Appellant.



         Appointed counsel for defendant Allen Charles Foster asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant approached the victim on May 16, 2015, brandished a gun, and took the
victim’s wallet, cell phone and $30 in cash. Defendant was apprehended nearby and was
found to be in possession of the victim’s items and a realistic looking BB gun in his
waistband. After receiving a Miranda1 warning, defendant confessed to the crime.




1   Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694].

                                                             1
       Defendant entered a negotiated plea of no contest to second degree robbery
(Pen. Code, §§ 211, 212.5, subd. (c)) in exchange for a stipulated sentence. Consistent
with the plea agreement, the trial court sentenced defendant to the midterm of three years
in prison, awarded 37 days of presentence credit, and imposed various fines and fees.
Defendant did not seek a certificate of probable cause. (Pen. Code, § 1237.5.)
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                        /S/
                                                   Mauro, J.


We concur:



      /S/
Raye, P. J.



      /S/
Blease, J.



                                              2